Title: To Thomas Jefferson from Maria Cosway, 24 November 1794
From: Cosway, Maria
To: Jefferson, Thomas



Dear Sir
London 24 Novr: 1794

I sent you a very short letter On My Arrival here, but promised Soon a longer One, here I am ready for it, from a great wish to converse a little with One whom ought to be my freind from a simpathy of Sentiments: You know this does not Mean that the reasons are the same, Mine may  be raised by the Consciousness of your Merits, in that case I have nothing to pretend from you, but you May then return some acknowledgement built only on a sort of gratitude that will mingle the tenderness of freindship, forgit from what source it Comes, and be pure in its effect. Mr: Trumbull told me a few days ago he had an opportunity of sending a Letter, but was prevented from sending to him One. Last Night Mrs: Church told me she has another; sure t’is Opportunities coming with a reproach when they are felt with so much pleasure, and at the same time as a reward for what Seems a negligence not embracing the first without a fault, a second recompences the sensearly felt loss. Now this will Come accompanied by One from the Most charming of woman, My Angelica, I love her so much that I think and am persuaded she must be beloved by every One who know her, therefore give value to every thing which Comes from her Or she Notices with her regard. I will think she has Some attachment for me and I value it much. My great fear is that soon I shall loos her, I even thought I should not find her in England, but have been fortunate to meet this pleasure On my arrival, and certainly she was a great consolation to me. Could I but think it a lasting One, You know this Country, and believe you have heard My sentiments on it, My long stay in Italy and particularly the fine Climate and Most beautifull situation of Genova has Not alterd them but increased a surmontable Antipathy I feel, though the pleasure of the good society and amiable freinds Make in great Measure a recompence, t’is accompanied with a dampness of a gloomy cloud which withers the first blossom of the appearing charm, waits for some glimps of the raising sunn, and stops till t’is forgot in thought in Amazement, or indiference.
I often think of America, and every thing I hear of it pleases me and Makes me wish to come, why Can I not come? How Many thinks are like the Italians and Italy? There is a Comfort in freinds and their Society.
I have found a preaty little girl, I hope she will make some Comfort, she shows Natural Talent and a good, Soft disposition—painting and Musik for the present are forgoten by me, the long neglect has made me now give them up, and find no loss, better occupations will fill up My heavy hours.
Je vous fait Mon Compliment, et je vous suppose deja un gran Papa! May you have in every Circumstance of your life that happiness you so Much deserve, Much for the choise you Make of your happiness. Oh how few at this Moment! Where is there a smal spot unknown to Misery, trouble, and Confusion? You have retierd from it, but Much is the loss for those you Might have been of use to. Mr: Cosway desires his Compliments and joins with me in all I have said. He Might have wrote  better English, but My wishes I will not give up to any body. Remember Me ever as one of your Most affte: freinds

Maria Cosway

